DETAILED ACTION
Claims 1-20 are pending and presented for examination.

Priority
This application is a continuation of U.S. Patent Application Serial No. 17/386,948, filed on July 28, 2021, which is a continuation of U.S. Patent Application Serial No. 16/804,178 (now issued Patent No. 11110058), filed on February 28, 2020, which is a continuation of U.S. Patent Application Serial No. 15/355, 185, filed on November 18, 2016.

Information Disclosure Statement
The Information Disclosure Statement(s) filed 1/6/2022  has/have been considered by the Examiner.  The submission(s) is/are in compliance with the provisions of 37 CFR §§ 1.97 and 1.98. Enclosed with this Office Action is a return-copy of the Forms PTO-1449 with the Examiner’s signature and indication of those references that have been considered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 recites the limitation "the gel solution" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

A.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 11,110,058. Although the claims at issue are not identical, they are not patentably distinct from each other because each claim set is drawn to a method for root conditioning a root surface of a periodontitis-affected tooth comprising the step of applying tetracycline and a peroxide with a dental instrument having a working edge with a roughness of 1-5 microns to chemically debride the root surface and the step of mechanically debriding the root surface with the instrument. The tetracycline and peroxide provide chemical anaesthesia to the root surface while the mechanical debridement is performed. Instant independent Claim encompasses a roughness range of 1-99 microns but the reference claims teaching of a roughness of 1-5 microns meet this range.

B.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 11,253,475. Although the claims at issue are not identical, they are not patentably distinct from each other because each claim set is drawn to a method for conditioning a diseased periodontal surface in a pocket comprising the step of applying tetracycline and a peroxide with a dental instrument having a working edge with a roughness of 1-5 microns to chemically debride the surface and the step of mechanically debriding the surface with the instrument. The tetracycline and peroxide provide chemical anaesthesia to the root surface while the mechanical debridement is performed. While the reference claims are specifically drawn to conditioning an implant surface of a diseased dental implant in a pocket, it does not mention conditioning a root surface. However, the reference claims teach that the implant is a pocket that can be 10 millimeters deep and the disease is peri-implant mucositis, peri-implant gingivitis or peri-implantitis. One of ordinary skill in the art would reasonably find it obvious to condition a root surface because the reference claims teaches that the method can be used to condition a surface that is deep and diseased with peri-implant mucositis, peri-implant gingivitis or peri-implantitis. 

C.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 11,311,463. Although the claims at issue are not identical, they are not patentably distinct from each other because each claim set is drawn to a method for root conditioning a root surface of a periodontitis-affected tooth comprising the step of applying tetracycline and a peroxide with a dental instrument having a working edge with a roughness of 1-5 microns to chemically debride the root surface and the step of mechanically debriding the root surface with the instrument. The tetracycline and peroxide provide chemical anaesthesia to the root surface while the mechanical debridement is performed. Instant independent Claim encompasses a roughness range of 1-99 microns but the reference claims teaching of a roughness of 1-5 microns meet this range.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRIS E SIMMONS whose telephone number is (571)272-9065. The examiner can normally be reached M-F: 8-4:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren can be reached on (571)272-5541. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRIS E SIMMONS/            Examiner, Art Unit 1629         

/JEFFREY S LUNDGREN/            Supervisory Patent Examiner, Art Unit 1629